Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2348
                       Lower Tribunal No. 20-13560
                          ________________


                            Spices USA, Inc.,
                                  Appellant,

                                     vs.

                     Oriental Packing Company,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

     Fuerst Ittleman David & Joseph and Jeffrey J. Molinaro and Allan A.
Joseph and Joshua Salmon, for appellant.

     Harvey D. Rogers, P.A., and Harvey D. Rogers, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.